Exhibit Liberty Mutual Contact: John Cusolito 617-877-6991 (Cell) Safeco Contacts: David M. Monfried 206-473-5389 (Office) 206-245-4031 (Cell) Paul Hollie 206-473-5745 (Office) 206-399-8532 (Cell) Date: April 23, 2008 Liberty Mutual Group to Acquire Safeco Corporation For $68.25 Cash Per Share Liberty Mutual Group Will Become Fifth Largest U.S. Property and Casualty Insurer Based on Combined 2007 Direct Written Premium of $26.2 Billion Boston, Mass. & Seattle, Wash. – Liberty Mutual Group (“Liberty Mutual”) and Safeco Corporation (“Safeco”) (NYSE: SAF) today announced that they have entered into a definitive agreement pursuant to which Liberty Mutual will acquire all outstanding shares of common stock of Safeco for $68.25 per share in cash. The proposed transaction, which is valued at approximately $6.2 billion, has been approved by the Boards of Directors of both companies.It is subject to approval by Safeco’s shareholders as well as the customary regulatory approvals and conditions.The transaction is expected to close by the end of the third quarter of 2008.The transaction is not subject to financing contingencies. Upon completion of the transaction, Liberty Mutual will become the fifth largest property and casualty insurer in the United States.Currently, Liberty Mutual Group is the sixth largest property and casualty insurer in the
